UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-1013



MCI WORLDCOM NETWORK SERVICES, INCORPORATED,

                                                  Plaintiff - Appellee,

           versus


PAETEC COMMUNICATIONS, INCORPORATED,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1479-CMH-BRP)


Argued:   September 21, 2006                 Decided:   October 25, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and Richard L.
VOORHEES, United States District Judge for the Western District of
North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Earle Duncan Getchell, Jr., MCGUIREWOODS, L.L.P., Richmond,
Virginia, for Appellant. Sean Abram Lev, KELLOGG, HUBER, HANSEN,
TODD, EVANS & FIGEL, P.L.L.C., Washington, D.C., for Appellee. ON
BRIEF: Tony S. Lee, MCGUIREWOODS, L.L.P., Washington, D.C.; John B.
Messenger, PAETEC COMMUNICATIONS, INC., Fairport, New York, for
Appellant.     Jeffrey A. Rackow, Washington, D.C.; Scott H.
Angstreich, KELLOGG, HUBER, HANSEN, TODD, EVANS & FIGEL, P.L.L.C.,
Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     MCI Worldcom Network Services, Inc. (“MCI”) filed this lawsuit

against    Paetec    Communications,       Inc.   (“Paetec”)    to   recover

telecommunications access charges that it paid for a period of

time,     but    later    challenged       as   unsupported    by    tariff1.

Specifically, MCI alleges that Paetec unlawfully charged it for

routing toll-free calls from third-party wireless carriers to MCI’s

network when that service was not within the Paetec tariffs, either

federal or state, to which MCI subscribed.           MCI paid the charges

initially because Paetec’s invoices did not separately state them.

When the charges were disaggregated and MCI became aware of them,

it withheld payment of two monthly invoices from Paetec in an

effort to recoup its funds and subsequently brought this action for

damages.

     In its answer, Paetec raised as an affirmative defense a

provision from its tariffs requiring 90-days notice of a billing

dispute    and   also    asserted   counterclaims,    both    statutory   and

equitable, to recover the balances of the two invoices that MCI

refused to pay.      Paetec then filed a motion for partial summary

judgment based on the 90-day notice provision.          The district court

denied the motion concluding that a party could not use a tariff to


     1
      A tariff is a public document that sets forth the services
offered by a telecommunications carrier, the fees charged for those
services, and the terms on which those services are offered. AT&T
Commn’cs of S. States, Inc. v. Bellsouth Telecomm., Inc., 268 F.3d
1294, 1296 n.4 (11th Cir. 2001).

                                       3
shorten unilaterally the two-year statute of limitations for tariff

overcharges under the Federal Communications Act.         MCI Worldcom

Network Servs., Inc. v. Paetec Commc’ns, Inc., No. 04-1479, at 2-3

(E.D. Va. May 16, 2005).

     Both parties then moved for summary judgment on the merits.

The district court granted MCI’s motion and denied Paetec’s cross-

motion.    MCI Worldcom Network Servs, Inc. v. Paetec Commc’n, Inc.,

No. 04-1479 (E.D. Va. Aug. 31, 2005).       In granting MCI’s motion,

the district court rejected Paetec’s argument that its access

tariffs included the service of transmitting to MCI interstate

toll-free calls made by end-users of other telecommunications

carriers    for   two   reasons.   First,   under   the   circumstances

presented, MCI was not a “customer” of Paetec with respect to the

service in question.      Id. at 7-9.   Second, even if MCI could be

considered a customer, the court concluded that the service Paetec

performed for MCI was not within its tariffs.        Id. at 9-11.    In

denying Paetec’s cross-motion, the district court held that the

filed rate doctrine2 precluded equitable counterclaims and that MCI

acted lawfully in withholding payment on the two invoices as an

offset for the disputed charges.    Id. at 11-13.   Paetec now appeals

the district court’s rulings.



     2
      Under the filed rate doctrine, a carrier is expressly
prohibited from collecting charges for services that are not
described in its tariff. See Am. Tel. & Tel. Co. v. Cent. Office
Tel., Inc., 524 U.S. 214, 222 (1998).

                                   4
     Having reviewed the parties' briefs and the applicable law,

and having had the benefit of oral argument, we affirm the grant of

summary judgment to MCI and the denials of summary judgment to

Paetec   on   the   reasoning   of   the   district   court.   See   Paetec

Commc’ns, Inc., No. 04-1479 (E.D. Va. Aug. 31, 2005); Paetec

Commc’ns, Inc., No. 04-1479 (E.D. Va. May 16, 2005).



                                                                 AFFIRMED




                                      5